 Case 2:18-cv-16582-JLL-JAD Document 6 Filed 02/27/19 Page 1 of 2 PageID: 80


FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By:     John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
jatkin@foxrothschild.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 2:18-cv-16582-JLL-JAD
                       Plaintiff,
                                                            NOTICE OF VOLUNTARY
        v.                                                DISMISSAL WITH PREJUDICE

 JOHN DOE, subscriber assigned IP address
 68.199.132.206,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 68.199.132.206, are voluntarily dismissed with prejudice.

DATED: February 27, 2019                     Respectfully submitted,

                                             FOX ROTHSCHILD LLP
                                             Attorneys for Plaintiff,
                                             Strike 3 Holdings, LLC

                                             /s/ John C. Atkin, Esq.
                                             John C. Atkin, Esq.




                                                 1
 Case 2:18-cv-16582-JLL-JAD Document 6 Filed 02/27/19 Page 2 of 2 PageID: 81


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By:      /s/ John C. Atkin
                                                           John C. Atkin, Esq.




                                               2
